755 N.W.2d 621 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Edward Joseph PETERSMARCK, Jr., Defendant-Appellant.
Docket No. 137029. COA No. 286301.
Supreme Court of Michigan.
August 26, 2008.

Order
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the July 24, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court. The motion for stay is DENIED.